Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 12, 2018

The Court of Appeals hereby passes the following order:

A18A1448. MERIAM SMITH v. WRI CAPITAL GROUP, LLC A/A/F
    RESIDENTIAL CAPITAL MANAGEMENT FUND 1, LP.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a writ of possession in favor of the plaintiff, the defendant
Meriam Smith appealed to the superior court. The superior court also entered a writ
of possession in favor of the plaintiff. Smith then filed this direct appeal. We lack
jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Smith did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/12/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.